
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.11


AMENDED AND RESTATED EXECUTIVE SEVERANCE AGREEMENT

        This AMENDED AND RESTATED SEVERANCE AGREEMENT ("Agreement"), dated as of
November 14, 2007, is made and entered into between MOCON, Inc., a Minnesota
corporation ("Company") and                                    , an individual
resident of the State of Minnesota ("Employee").

        WHEREAS, The Employee has been employed by the Company
since                        , most recently as
its                                    ; and

        WHEREAS, The Board of Directors of the Company has determined that it is
in the best interests of the Company and its stockholders to provide competitive
severance benefits to the Employee that include additional protections designed
to assure that the Company will have the continued dedication of the Employee
despite the possibility, threat or occurrence of a change in the ownership or
control of the Company; and

        WHEREAS, This Agreement is intended to specify the severance benefits
that the Company will provide to the Employee upon Employee's separation from
service with the Company under certain circumstances as described herein;

        NOW, THEREFORE, In consideration of the mutual covenants and agreements
stated herein, and other good and valuation consideration, the receipt and
adequacy of which are hereby acknowledged, the Employee and Company agree as
follows:


ARTICLE I
CERTAIN DEFINED TERMS


        Section 1.1    Actual Termination of Employment—shall mean a termination
of Employee's employment relationship with the Company and all Affiliates or
such other change in the Employee's relationship with the Company and all
Affiliates that would be considered a "separation from service" under
Section 409A of the Code. For purposes of clarity, the Employee's employment
relationship will be treated as remaining intact while the Employee is on a
military leave, a sick leave or other bona fide leave of absence (pursuant to
which there is a reasonable expectation that the Employee will return to perform
services for the Company or an Affiliate) but only if the period of such leave
does not exceed six (6) months, or if longer, so long as the Employee retains a
right to reemployment by the Company or an Affiliate under applicable statute or
by contract, provided, however, where the Employee's leave is due to any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than six (6) months and such impairment causes the Employee to be unable to
perform the duties of his or her position of employment or any substantially
similar position of employment, a twenty-nine (29) month period of absence may
be substituted for such period six (6) month period. In all cases, the
Employee's Actual Termination of Employment must constitute a "separation from
service" under Section 409A of the Code and any "separation from service" under
Section 409A of the Code shall be treated as a Termination of Employment.

        Section 1.2    Affiliate—shall mean any entity that, together with the
Company, is treated as a single employer under Code section 414(b) or (c).

        Section 1.3    Annual Base Salary—shall mean the Employee's annualized
base salary at the time of the determination, excluding any special compensation
such as incentives, commissions, bonuses, stock options and all other
stock-based forms of compensation, and any type of fringe benefit.

        Section 1.4    Cause—shall mean any of the following:

(a)Employee's total disability which results in Employee's inability to perform
the essential functions of Employee's position, with or without reasonable
accommodation, provided Employee has exhausted Employee's entitlement to any
applicable leave, if Employee desires to take and satisfies all eligibility
requirements for such leave;

--------------------------------------------------------------------------------



(b)the continued failure by the Employee to substantially perform the Employee's
duties after a demand for substantial performance is made that identifies the
manner in which the Company believes that the Employee has not substantially
performed the Employee's duties, and the Employee has failed to resume
substantial performance within thirty (30) days; or

(c)Employee's conviction, or the entry of a pleading of guilty or nolo
contendere by Employee, of any crime involving theft, embezzlement, fraud, or
other dishonesty, or any felony; or

(d)the willful engaging by the Employee in conduct that is demonstrably and
materially injurious to the Company.

        Section 1.5    Change in Control—shall mean any of the following events:

(a)the sale, lease, exchange or other transfer, directly or indirectly, of
substantially all of the assets of the Company (in one transaction or in a
series of related transactions) to a person or entity that is not controlled by
the Company;

(b)the approval by the shareholders of the Company of any plan or proposal for
the liquidation or dissolution of the Company;

(c)any person becomes after the effective date of this Agreement the "beneficial
owner" (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of (i) 25% or more, but not 50% or more, of the combined voting
power of the Company's outstanding securities ordinarily having the right to
vote at elections of directors, unless the transaction resulting in such
ownership has been approved in advance by the Continuity Directors (as defined
in Section 1.4 below), or (ii) 50% or more of the combined voting power of the
Company's outstanding securities ordinarily having the right to vote at
elections of directors (regardless of approval by the Continuity Directors);

(d)a merger or consolidation to which the Company is a party if the shareholders
of the Company immediately prior to effective date of such merger or
consolidation have "beneficial ownership" (as defined in Rule 13d-3 under the
Exchange Act), immediately following the effective date of such merger or
consolidation, of securities of the surviving corporation representing (i) more
than 50%, but less than 75%, of the combined voting power of the surviving
corporation's then outstanding securities ordinarily having the right to vote at
elections of directors, unless such merger or consolidation has been approved in
advance by the Continuity Directors, or (ii) 50% or less of the combined voting
power of the surviving corporation's then outstanding securities ordinarily
having the right to vote at elections of directors (regardless of any approval
by the Continuity Directors);

(e)the Continuity Directors cease for any reason to constitute at least a
majority of the Board; or

(f)any other change in control of the Company of a nature that would be required
to be reported pursuant to Section 13 or 15(d) of the Exchange Act, whether or
not the Company is then subject to such reporting requirement.

        Section 1.6    Code—shall mean the Internal Revenue Code of 1986, as
amended from time to time, and the regulations promulgated and the rulings
issued thereunder.

        Section 1.7    Continuity Directors—shall mean any individuals who are
members of the Board of Directors of the Company on the date of this Agreement
and any individual who subsequently becomes a member of the Board of Directors
of the Company whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of the Continuity
Directors (either by specific vote or by approval of the Company's proxy
statement in which such individual is named as a nominee for director without
objection to such nomination).

2

--------------------------------------------------------------------------------



        Section 1.8    Exchange Act—shall mean the Securities Exchange Act of
1934, as amended.

        Section 1.9    Good Reason—shall mean any one or more of the following
events which occurs within twenty-four (24) months following a Change in Control
provided that (i) the Employee provides the Company written notice that the Good
Reason event has occurred within ninety (90) days following the occurrence of
the event and (ii) the Company does not, within thirty (30) days following
receipt of such notice, cure the event described in the notice:

(a)A material diminution in the Employee's Annual Base Salary;

(b)A material diminution in the Employee's authority, duties or
responsibilities;

(c)A material diminution in the authority, duties or responsibilities of the
supervisor to whom the Employee was reporting at the time of the Change in
Control (including a requirement to report to an officer or employee instead of
reporting directly to the board of directors if the Employee is reporting to the
board of directors at the time of the Change in Control);

(d)A material diminution in the budget over which the Employee retains
authority;

(e)A material change in the geographic location of the Employee's principal
office immediately prior to the Change in Control; and

(f)Any action or inaction that constitutes a material breach by the Company of
the provisions of this Agreement.

        Section 1.10    Resulting Corporation—shall mean the surviving
corporation in any consolidation, merger or other reorganization to which the
Company is a party; provided, however, that if the surviving corporation in any
such transaction is a subsidiary of another corporation, then the Resulting
Corporation is the ultimate parent corporation of such surviving corporation.

        Section 1.11    Termination Date—shall mean the effective date of any
notice of Actual Termination of Employment delivered by one party to the other
thereunder so long as the effective date reflects that the Actual Termination of
Employment occurs.

        Section 1.12    Termination of Employment Triggering Event—shall mean an
Actual Termination of Employment:

(a)that is done by the Company for any reason other than Cause; or

(b)that is done by the Employee for Good Reason after a Change in Control has
occurred.

For purposes of clarity, a Termination of Employment Triggering Event shall not
include an Actual Termination of Employment by reason of the Employee's death.


ARTICLE II
SEVERANCE BENEFITS


        Section 2.1    Termination of Employment Triggering Event Following a
Change in Control.    If the Employee has a Termination of Employment Triggering
Event at any time within twenty-four months after a Change in Control, or prior
to and in connection with a Change in Control, and the Employee executes a
general release of all claims against the Company in the form and manner
prescribed by the Company, the Company shall make a severance payment to the
Employee in an amount equal to two (2) times the Employee's highest Annual Base
Salary in effect at any time prior to such Termination of Employment; provided,
however, the amount of the severance payment will be reduced by any amount paid
to the Employee for employment following the Change in Control, but not below an
amount equal to such Annual Base Salary.

3

--------------------------------------------------------------------------------



        Section 2.2    Other Termination of Employment.    If the Employee has a
Termination of Employment Triggering Event other than a Termination of
Employment Triggering Event within twenty-four (24) months after a Change in
Control or prior to and in connection with a Change in Control, and the Employee
executes a general release of all claims against the Company in the form and
manner prescribed by the Company, the Company shall make a severance payment to
the Employee in an amount equal to the Employee's highest Annual Base Salary in
effect at any time prior to such Termination of Employment.

        Section 2.3    Failure to Work Up to Termination
Date.    Notwithstanding any provision of this Agreement that provides for the
payment of severance to the Employee, the Employee will forfeit all rights to
any severance payment under this Agreement and no severance payment will be made
to the Employee if the Employee terminates his employment with the Company and
its Affiliates for any reason prior to a Change in Control or for any reason
other than a Good Reason after a Change in Control and prior to the Termination
Date.

        Section 2.4    Effect of Reemployment.    If the Employee is reemployed
by the Company or any of its Affiliates before the date the final severance
payment would have been made if payment had been made at regular payroll
intervals instead of in a lump sum, the Employee will be required to refund to
the Company that portion of the lump sum payment representing severance payments
the Employee would have received after the date of reemployment.

        Section 2.5    Time and Form of Payment.    Any severance payment due
under this Agreement will be made to the Employee in a single lump sum cash
payment as soon as administratively possible after the Termination Date and
execution by the Employee of the general release described in Section 2.1 or 2.2
(whichever applies); provided, however, that no payment will be made until the
expiration of any revocation or rescission period for the aforementioned
required release of claims and in no event will payment be made if the Employee
attempts to revoke or rescind the aforementioned required release of claims. If
the Employee should die after becoming fully entitled to severance but before
the Employee actually receives payment, payment will be made first to the
Employee's surviving spouse, if any, and if there is no surviving spouse, to the
Employee's estate.

        Section 2.6    Acceleration of Exercisability of Options.    

(a)If a Change in Control occurs, all outstanding stock options then held by the
Employee under the Company's 1998 Stock Option Plan or 2006 Stock Incentive Plan
(the "Options") will become immediately exercisable in full and will remain
exercisable for the remainder of their terms, regardless of whether the Employee
remains in the employ or service of the Company or any of its Affiliates.

(b)Notwithstanding subsection (a) above, if, with respect to the Employee,
acceleration of the exercisability of the Options (which acceleration could be
deemed a "payment" within the meaning of Section 280G(b)(2) of the Internal
Revenue Code of 1986, as amended (the "Code")), together with any other payments
which the Employee has the right to receive from the Company or any corporation
which is a member of an "affiliated group" (as defined in Section 1504(a) of the
Code without regard to Section 1504(b) of the Code) of which the Company is a
member, would constitute a "parachute payment" (as defined in Section 280G(b)(2)
of the Code), such acceleration of exercisability will be reduced to the largest
amount as will result in no portion of such deemed "payments" being subject to
the excise tax imposed by Section 4999 of the Code; provided, however, that,
such acceleration of exercisability shall only be reduced if such reduction
would result in the Employee receiving a greater net benefit, on an after-tax
basis (including after payment of any excise tax imposed by Section 4999 of the
Code), than the Employee would have received had such reduction not occurred.

4

--------------------------------------------------------------------------------





        Section 2.7    Withholding of Taxes.    The Company may withhold from
any amounts payable under this Agreement all federal, state, city or other taxes
that the Company is required to withhold pursuant to any law or government
regulation or ruling.

        Section 2.8    Source of Severance Payments.    This Agreement is
unfunded. No fund is being set aside or allocated specifically for the purpose
of this Agreement. All severance payments shall be paid out of the general
assets of the Company. An Employee shall not have any secured or preferred
interest by way of a trust, escrow, lien or otherwise in any specific asset of
the Company for unpaid severance payments.


ARTICLE III
TERM & TERMINATION OF AGREEMENT


        Section 3.1    Term.    This Agreement shall commence as of the date
first written above and shall continue in effect until terminated as provided
for in section 3.2 of this Agreement.

        Section 3.2    Termination.    This Agreement shall terminate upon the
earliest of the following:

(a)the date of the Employee's death; provided, however, that if the Employee
should die after becoming fully entitled to severance but before the Employee
actually receives payment, payment will be made pursuant to section 2.5 of this
Agreement;

(b)the date the Employee is no longer employed by the Company (other than a
Termination of Employment that results in a qualifying severance event described
in section 2.1 or 2.2 of this Agreement); or

(c)the Employee receives all severance payments due under this Agreement.


ARTICLE IV
MISCELLANEOUS PROVISIONS


        Section 4.1    Nonexclusivity of Rights.    Nothing in this Agreement
shall prevent or limit the Employee's continuing or future participation in any
benefit, bonus, incentive, retirement or other plan or program provided by the
Company and for which the Employee may qualify, nor shall anything in this
Agreement limit or reduce such rights as the Employee may have under any other
agreement with, or plan, program, policy or practice of, the Company.
Notwithstanding the foregoing, if the Employee becomes entitled to benefits
under this Agreement, the Employee shall not be entitled to receive payments
under any other severance pay plan or program sponsored or maintained by the
Company.

        Section 4.2    Successors.    The Company will require the Resulting
Corporation or any other successor (whether direct or indirect, by purchase,
merger, consolidation, or otherwise) to the Company or to all or substantially
all of the business and/or consolidated assets of the Company (and its
Affiliates) to expressly assume and agree to perform under the terms of this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.

        Section 4.3    Employment.    This Agreement does not constitute a
contract of employment or impose on the Company any obligation to retain the
Employee as an employee, to continue the Employee's current employment status or
to change any employment policies of the Company.

        Section 4.4    Severability.    The invalidity of any one or more
provisions hereof or of any other agreement or instrument given pursuant to or
in connection with this Agreement shall not affect the remaining portions of
this Agreement or any such other agreement or instrument or any part thereof;
and in the event that one or more of the provisions contained herein or therein
should be invalid, or should operate to render this Agreement or any such other
agreement or instrument invalid, this

5

--------------------------------------------------------------------------------




Agreement and such other agreements and instruments shall be construed as if
such invalid provisions had not been inserted.

        Section 4.5    Waiver.    The failure of either party, on one or more
occasions, to enforce any of the provisions of this Agreement or to exercise any
right, privilege or remedy hereunder shall not be construed as a waiver of any
such provisions, rights, remedies or privileges hereunder.

        Section 4.6    Limitation on Benefits.    It is the explicit intention
of the parties that no person or entity other than the parties is or shall be
entitled to bring any action to enforce any provision of this Agreement against
any party, and that the covenants, undertakings and agreements set forth in this
Agreement shall be solely for the benefit of, and shall be enforceable only by,
the parties (or their respective heirs, legal representatives, successors and
assigns as permitted hereunder).

        Section 4.7    Spendthrift Provisions.    The Employee shall not have
any transmissible interest under this Agreement nor shall the Employee have any
power to anticipate, alienate, dispose of, pledge or encumber benefits under
this Agreement, nor shall the Company recognize any assignment thereof, either
in whole or in part, nor shall this Agreement be subject to attachment,
garnishment, execution following judgment or other legal process.

        Section 4.8    Company.    Functions generally assigned to the Company
shall be discharged by their respective officers or delegated and allocated as
provided herein. The Company may delegate or redelegate and allocate and
reallocate to one or more persons or to a committee of persons jointly or
severally, whether or not such persons are officers or employees, such functions
assigned to them hereunder as they may from time to time deem advisable.

        Section 4.9    Entire Agreement.    This Agreement contains the entire
agreement between the parties with respect to the matters contained herein and
supersedes all prior written or oral agreements, commitments or understandings
with respect to the matters provided for herein, including without limitation
the previous Executive Severance Agreement dated                        ,
20        entered into between the parties hereto.

        Section 4.10    Headings.    Article and Section headings contained in
this Agreement are inserted for convenience of reference only, shall not be
deemed to be a part of this Agreement for any purpose, and shall not in any way
define or affect the meaning, construction or scope of any of the provisions
hereof.

        Section 4.11    Governing Law.    This Agreement, the rights and
obligations of the parties hereto, and any claims or disputes relating thereto,
shall be governed by and construed in accordance with the laws of the State of
Minnesota (but not including the choice of law rules thereof).

        Section 4.12    Modification.    This Agreement shall not be altered,
amended or modified except by a written instrument signed by each of the
parties.

[NAME OF EMPLOYEE]   MOCON INC.
    

--------------------------------------------------------------------------------


 
By
    

--------------------------------------------------------------------------------

Signature     Its     

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.11



ARTICLE I CERTAIN DEFINED TERMS
ARTICLE II SEVERANCE BENEFITS
ARTICLE III TERM & TERMINATION OF AGREEMENT
ARTICLE IV MISCELLANEOUS PROVISIONS
